              Case 1:20-cv-00821-GSA Document 16 Filed 03/17/21 Page 1 of 2


1
                                   IN THE UNITED STATES DISTRICT COURT
2
                                       EASTERN DISTRICT OF CALIFORNIA
3

4
     JARROD WAYNE HUFF,                                 CASE NO. 1:20-cv-00821-GSA
5
                                 Plaintiff,             MOTION FOR WAIVER OF REQUIREMENT FOR
6                                                       DEFENDANT TO FILE PAPER COPY OF
                            v.                          CERTIFIED ADMINISTRATIVE RECORD WITH
7                                                       THE COURT; ORDER
     ANDREW SAUL, Commissioner of Social
8    Security,                                          (Doc. 14)
9                                Defendant.
10

11
            Defendant Andrew Saul, Commissioner of Social Security, hereby moves for waiver of the
12
     Court’s requirement to file a hard copy of the Certified Administrative Record (Dkt. 7 at 1). Due to the
13
     COVID-19 health emergency, Defendant is presently unable to produce a hard copy of the record to
14
     comply with the Scheduling Order. Accordingly, the Commissioner respectfully requests that the Court
15
     excuse him from the requirement.
16
     Dated: March 16, 2021                        Respectfully submitted,
17
                                                  PHILLIP A. TALBERT
18                                                Acting United States Attorney
19                                                /s/ Jeffrey J. Lodge
                                                  JEFFREY J. LODGE
20                                                Assistant U.S. Attorney
21

22

23   IT IS SO ORDERED.
24
        Dated:     March 16, 2021                             /s/ Gary S. Austin
25                                                   UNITED STATES MAGISTRATE JUDGE

26

27

28

                                                         1
30
     Case 1:20-cv-00821-GSA Document 16 Filed 03/17/21 Page 2 of 2


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     2
30
